DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 08/12/2022 and 12/11/2019 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of inventive group II, drawn to claims 8-11, in the reply filed on 09/26/2022 is acknowledged.  The traversal is on the ground(s) that Group II includes all of the process features of claim 1.  This is not found persuasive because claims 8-11 are directed to a product by process. Therefore, patentability of claims 8-11 will be determined by the product made. See MPEP 2113.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recite(s) “surface roughness Ra of not greater than 1.0”. This/these recitation(s) render the claim indefinite as no units are claimed. Applicant’s specification does not appear to provide any units by which the integer value of Ra is to be considered by. Therefore, in the interest of compact prosecution Examiner will consider the integer value of Ra to be in meters.
Claim 10 recite(s) “surface roughness Ra is not greater than 0.8”. This/these recitation(s) render the claim indefinite as no units are claimed. Applicant’s specification does not appear to provide any units by which the integer value of Ra is to be considered by. Therefore, in the interest of compact prosecution Examiner will consider the integer value of Ra to be in meters.
Claim 11 recite(s) “surface roughness Ra is not greater than 0.6”. This/these recitation(s) render the claim indefinite as no units are claimed. Applicant’s specification does not appear to provide any units by which the integer value of Ra is to be considered by. Therefore, in the interest of compact prosecution Examiner will consider the integer value of Ra to be in meters.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US 2014/0062036 A1).
In regards to claim 8:
A gasket for syringes (Abstract “the present invention provides a gasket for glass or resin syringes”), at least partly comprising the surface-modified layer formed by the surface modification method according to claim 1 (Fig. 2(a) considered at least partly comprising a surface modified layer due to laminating process of inert film over base material. As this is a product by process claim Examiners considers this to form the same end result claimed of a surface roughness less than 0.6 meters. Para. 50 “Such a mold can provide as the molded product a lamination-molded rubber member having a lower surface roughness than that of the original film. The value Ra is preferably 0.02 .mu.m or lower, and more preferably 0.015 .mu.m or lower.”).
In regards to claim 9:
The gasket for syringes according to claim 8, wherein the gasket has a sliding surface provided with a plurality of annular projections (see annotated Fig. 2a below), the annular projections include a first projection nearest to a top surface of the gasket, and the first projection has a surface roughness Ra of not greater than 1.0. (Para. 50 “Such a mold can provide as the molded product a lamination-molded rubber member having a lower surface roughness than that of the original film. The value Ra is preferably 0.02 .mu.m or lower, and more preferably 0.015 .mu.m or lower.”).

    PNG
    media_image1.png
    304
    465
    media_image1.png
    Greyscale

In regards to claim 10:
The gasket for syringes according to claim 9, wherein the surface roughness Ra is not greater than 0.8 (Para. 50 “Such a mold can provide as the molded product a lamination-molded rubber member having a lower surface roughness than that of the original film. The value Ra is preferably 0.02 .mu.m or lower, and more preferably 0.015 .mu.m or lower.”).
In regards to claim 11:
The gasket for syringes according to claim 9, wherein the surface roughness Ra is not greater than 0.6 (Para. 50 “Such a mold can provide as the molded product a lamination-molded rubber member having a lower surface roughness than that of the original film. The value Ra is preferably 0.02 .mu.m or lower, and more preferably 0.015 .mu.m or lower.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783